AO 450 (GAS Rev 10/03) Judgment in a Civil Case

 

United States District Court
Southern District of Georgia

JACOB NATHAN SIRECI,

Plaintiff,
JUDGMENT IN A CIVIL CASE

Vv. CASE NUMBER: 4:19-cv-66
CHATHAM COUNTY SHERIFF'S OFFICE: et al.,

Defendants.

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

Decision by Court.This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED
that in accordance with the Court's Order dated May 10, 2019, the Court ADOPTS the Report and
Recommendation that Plaintiff has failed to comply with a court order and has evidenced his clear

intent not to appropriately litigate his case. The case is accordingly DISMISSED without

 

 

 

 

prejudice.
This case stands CLOSED.
Approved by: L
May 15, 2019 Scott L. Poff
Date t
(By) Deputy Clerk

 

GAS Rev 10/1/03
